Citation Nr: 1011648	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction, claimed as a psychiatric disorder 
(psychiatric disorder)

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 through 
August 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The appeal was remanded for 
additional development in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its Remand, the Board instructed the AMC to make a more 
thorough attempt to obtain the Veteran's service treatment 
records and related morning reports, as it appeared that some 
of the Veteran's records were destroyed in a July 1973 fire 
at the National Personnel Records Center (NPRC).  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  If VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to obtain them, or 
after continued efforts to obtain Federal records concludes 
that it is reasonable certain they do not exist or further 
efforts to obtain them would be futile, VA will provide the 
claimant with oral or written notice of that fact.

Two requests were made to the NPRC.  The first, in February 
2007, requested service treatment records, morning reports 
and sick reports.  NPRC responded that the search needed to 
be narrowed to 90 days.  The second request was made in May 
2008.  Service treatment records from August 1955 to October 
1955 from Fort Buchanan were requested.  NPRC replied that 
these records were fire-related.  More specific requests were 
not made following these responses.  The Remand specifically 
noted that the RO had not requested records from the Surgeon 
General of the Army.  Despite this, no attempt to obtain 
records from the Surgeon General of the Army was made.  The 
Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is 
mandated if it does not.  See Stegall v. West, 11 Vet. App. 
268 (1998). 

In November 2007, the Veteran provided a statement detailing 
where and when he served.  It does not appear that this 
information was used to attempt to obtain his records, as the 
dates provided to the NPRC do not match up with the dates 
provided in this statement.  According to the Veteran, he was 
at Fort Buchanan from August 1955 to October 1955; Fort 
"OVD" from October 1955 to April 1956; Fort "LTE" in April 
1956; and stationed in Korea from April or May 1956 to August 
1957.  The Veteran should be asked to clarify what he means 
by "Fort OVD" and "Fort LTE" as these are not names of 
actual military bases.  Next, these locations and dates 
should be used to request more specific information, such as 
morning reports from the NPRC and any available records from 
the Surgeon General of the Army.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that VA is 
attempting to obtain records related to 
his service but that there is some 
confusion as to the locations in which 
he serviced.  Explain that his November 
2007 statement, which listed locations 
and dates, could be helpful to 
obtaining these records, but that he 
needs to clarify what he means by 
"Fort OVD" and "Fort LTE" as these 
are not names of actual military bases.

2.  After the Veteran has replied, 
using the information he provides, 
attempt to obtain morning reports and 
any other relevant evidence from the 
NPRC.  Provide specific dates and 
locations.  Requests should be 
resubmitted if the NPRC provides a 
negative response which suggests 
further action  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  After completing part 1 of these 
remand instructions, attempt to obtain 
service treatment records and any other 
relevant evidence from the Surgeon 
General of the Army.  Provide specific 
dates and locations, per the Veteran's 
reply to the request outlined in part 
1..  Requests should be resubmitted if 
the Army provides a negative response 
which suggests further action  Evidence 
of attempts to obtain these records 
should be associated with the claims 
file.  Do not associate duplicate 
records with the claims file.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant need take no action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

